622 N.W.2d 549 (2001)
In re TWIN CITIES HARLEY-DAVIDSON LITIGATION.
No. C1-01-118.
Supreme Court of Minnesota.
February 23, 2001.
ORDER
Jeffrey S. Berg and 24 additional individuals (movants) have filed a motion requesting assignment of a single judge to 24 *550 declaratory judgment actions brought by Twin Cities Harley-Davidson, Inc., (Harley-Davidson) against the movants in six different district courts. In addition, movants request that their separate action brought jointly against Harley-Davidson in Dakota County District Court that has been dismissed and is now on appeal to the Minnesota Court of Appeals be assigned to the same judge if it is remanded by the appellate court. Movants request that all pretrial and trial proceedings in the 25 cases (listed in the attached addendum) be heard before a single judge for reasons of efficiency and in the interests of justice. In their joint action against Harley-Davidson, movants allege breach of contract, common law misrepresentation and violations of Minn.Stat. §§ 325F.67 and .69 (2000) in the sale of motorcycles to movants. These claims are also the subjects of the declaratory judgment actions brought by Harley-Davidson. Movants contend that there are common issues of law and fact underlying each of their claims against Harley-Davidson.
Harley-Davidson does not oppose assignment to a single judge for pretrial management and resolution of discovery disputes. However, Harley-Davidson does oppose assignment to a single judge for dispositive motions and consolidation of the cases for trial. Specifically, Harley-Davidson argues that there are no common questions of fact and that consolidation would be improper. Harley-Davidson further asserts that in an order dismissing without prejudice the complaint in the movants' joint action, the Dakota County District Court has already made a determination that movants' claims are not based on common issues of fact and are not suitable for consolidation into a single action. See Jeffrey S. Berg, et al. v. Twin Cities Harley-Davidson, Inc., File No. C8-00-9221 (order filed January 9, 2001 Dakota County District Court).
The undersigned concludes, without expressing any opinion on the issue of consolidation, that these actions involve common questions of law and at least related issues of fact that create the potential for duplicative discovery and other common issues or problems. The same party, Harley-Davidson, is the subject of all the claims.
The interests of the parties and the judiciary will be furthered by a uniform and coordinated system of litigation management to eliminate duplicative discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary. Any decision regarding consolidation of any or all of the cases for disposition on motion or at trial is left to the discretion of the assigned judge, subject to any direction provided by resolution of matters currently on appeal.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that, pursuant to Minn.Stat. §§ 480.16 and 2.724 (1998), the Honorable Deborah Hedlund of the Fourth Judicial District, having consented, be appointed to hear and decide all matters, including pretrial and trial proceedings, in the Twin Cities Harley-Davidson cases currently pending in the Minnesota state district courts, any future actions filed in Minnesota state district courts concerning similar claims against Harley-Davidson, and any similar actions against Harley Davidson currently on appeal that are remanded to the district court. To facilitate the identification and management of these cases, all documents served and filed from the date of this order shall in addition to the individual case captions, bear the general case caption "In Re: Twin Cities Harley-Davidson Litigation."
BY THE COURT Kathleen A. Blatz Chief Justice

ADDENDUM
Pending Cases
Twin Cities Harley-Davidson, Inc. v. Jeffrey S. Berg

*551 No. 19-C6-00-9217, Dakota County
Twin Cities Harley-Davidson, Inc. v. Bradley P. Bruggentheis
No. C6-00-7728, Anoka County
Twin Cities Harley-Davidson, Inc. v. Rocklyn Bullis
No. 19-C4-00-9216, Dakota County
Twin Cities Harley-Davidson, Inc. v. Robert J. Byrnes
No. CT-00-014268, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Robert A. Cady
No. C2-00-1539, Rice County
Twin Cities Harley-Davidson, Inc. v. Terrance J. Carter
No. 19-CX-00-9611, Dakota County
Twin Cities Harley-Davidson, Inc. v. David Denzer
No. C4-00-7727, Anoka County
Twin Cities Harley-Davidson, Inc. v. Dave and Tracy Gough
No. CT-00-012647, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Jeff Jungwirth
No. CT-00-012648, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Tim Junkert
No. C9-00-8288, Anoka County
Twin Cities Harley-Davidson, Inc. v. Jim Kinney
No. CT-00-012649, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Connie L. Kohrt
No. CT-00-013032, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Mark Lindstrom
No. CT-00-012650, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Cris C. Lindwall
No. CT-00-12651, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Alan L. Lucken
No. 2000-18572, Scott County
Twin Cities Harley-Davidson, Inc. v. Daniel Lund
No. C1-00-8396, Anoka County
Twin Cities Harley-Davidson, Inc. v. Anne Marie Mascia
No. C3-00-8240, Anoka County
Twin Cities Harley-Davidson, Inc. v. Steven A. Rose
No. C6-00-7731, Anoka County
Twin Cities Harley-Davidson, Inc. v. Dave Schodde
No. CT-00-12652, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Craig Smith
No. CT-01-2362, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Mark E. Sutherland
No. CT-00-013090, Hennepin County
Twin Cities Harley-Davidson, Inc. v. John Thorman
No. CT-00-012653, Hennepin County
Twin Cities Harley-Davidson, Inc. v. Lawrence White
No. C0-00-668, Nobles County
Twin Cities Harley-Davidson, Inc. v. Terrell M. Williams
No. CT-00-012654, Hennepin County
Jeffrey S. Berg, et al. v. Twin Cities Harley-Davidson, Inc.
No. C8-00-9221 (Dakota County District Court) (currently on appeal)